DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on November 1, 2022 has been considered and entered. 
Accordingly, claims 1-20 are pending in this application. Claims 1, 8-10, and 17-20 are currently amended; claims 2-7 and 11-16 are original.
Note: Applicant is reminded of manner of making amendments to claims. Claim 18 includes underlining showing added text but has a status of (original) instead of (currently amended). See C.F.R. 1.121(c) for more information.
Specification
The disclosure is objected to because of the following informalities:
A. In line 6 of the Abstract, “he second shared exponent value” should read “the second shared exponent value” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-9 recite a non-transitory machine-readable medium and, therefore, is an article of manufacture. Claims 10-18 recite a series of steps and, therefore is a process. Claims 19-20 recite a system and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; determining a sign value and a mantissa value for each floating point value in the plurality of floating point values; and perform a set of operations on the plurality of floating point values based on the data structure for the shared exponent floating point data type”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] and performing dot product/multiply accumulate (MAC) operations using the floating point data type sharing a common exponent as described in Fig. 6 and paragraphs [0047-0048] which falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values, and “perform” a set of operations is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the set of hardware components configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “the set of hardware components configured to” language, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values, and performing multiply accumulate (MAC) operations using the floating point data type sharing a common exponent using pen paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value, providing the data structure as an input to a set of hardware components, the set of hardware components configured to, and generate an output based on the set of operations. However, the additional element “a set of hardware components” was recited at a high-level of generality (i.e., as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a set of hardware components” was recited at a high-level of generality (i.e., as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing data”, “providing an input” and “generating a result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2.2 including pages 63-64 which discloses providing an input to a computer, performing an operation such as addition, and generating a result based on the operation. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-4 recite further details regarding the first, second, third shared exponent values, and the first and second difference values; claim 5 recite further steps to determine a first and second set sets of difference values; claims 6-8 recite further steps for determining the first, second, third shared exponent values; and claim 9 recite details regarding how each floating point values is represented and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-4 and 6-9 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 5 recites the following additional element: storing, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 10 recites “determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; determining a sign value and a mantissa value for each floating point value in the plurality of floating point values; and perform a set of operations on the plurality of floating point values based on the data structure for the shared exponent floating point data type”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] and performing dot product/ multiply accumulate (MAC) operations using the floating point data type sharing a common exponent as described in Fig. 6 and paragraphs [0047-0048] which falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values, and “perform” a set of operations is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the set of hardware components configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “the set of hardware components configured to” language, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values, and performing multiply accumulate (MAC) operations using the floating point data type sharing a common exponent using pen paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value, providing the data structure as an input to a set of hardware components, the set of hardware components configured to, and generate an output based on the set of operations. However, the additional element “a set of hardware components” was recited at a high-level of generality (i.e., as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a set of hardware components” was recited at a high-level of generality (i.e., as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing data”, “providing an input” and “generating a result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2.2 including pages 63-64 which discloses providing an input to a computer, performing an operation such as addition, and generating a result based on the operation. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 11-13 recite further details regarding the first, second, third shared exponent values, and the first and second difference values; claim 14 recite further steps to determine a first and second set sets of difference values; claims 15-17 recite further steps for determining the first, second, third shared exponent values; and claim 18 recite details regarding how each floating point values are represented and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 11-13 and 15-18 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 14 recites the following additional element: storing, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as such as “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 19 recites “determine a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determine a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determine a third shared exponent value based the first shared exponent value and the second shared exponent value; determine a first difference value based on the first shared exponent value and the third shared exponent value; determine a second difference value based on the second shared exponent value and the third shared exponent value; determine a sign value and a mantissa value for each floating point value in the plurality of floating point values, and perform a set of operations on the plurality of floating point values based on the data structure for the shared exponent floating point data type”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] and performing dot product/ multiply accumulate (MAC) operations using the floating point data type sharing a common exponent as described in Fig. 6 and paragraphs [0047-0048] which falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values, and “perform” a set of operations is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “at least one processing unit to” and “the set of hardware components configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “at least one processing unit to” and “the set of hardware components configured to” language, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values, and performing multiply accumulate (MAC) operations using the floating point data type sharing a common exponent using pen paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a set of processing units, a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: store, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value; providing the data structure as an input to a set of hardware components, the set of hardware components configured to, and generate an output based on the set of operations. However, the additional elements of a set of processing units and at least one processing unit in the set of processing units, a non-transitory machine-readable medium, and a set of hardware components were recited at a high-level of generality (i.e., as a generic computer component executing instructions, as a generic computer component storing the instructions executed by the at least one processing unit in the set of processing units, and as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a set of processing units and at least one processing unit in the set of processing units, a non-transitory machine-readable medium, and a set of hardware components were recited at a high-level of generality (i.e., as a generic computer component executing instructions, as a generic computer component storing the instructions executed by the at least one processing unit in the set of processing units, and as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. The additional elements of “storing”, “providing” and “generating” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “storing data”, “providing an input” and “generating a result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2.2 including pages 63-64 which discloses providing an input to a computer, performing an operation such as addition, and generating a result based on the operation. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claim 20 recite further steps to determine a first and second set sets of difference values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 20 recites the following additional element: store, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Storing and retrieving information in memory”  as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
The reasons for indication of allowable subject matter are the same reasons provided in the non-final office action submitted 08/10/2022.
Response to Arguments
In view of amendments made and applicant’s arguments, the objection to the claims has been withdrawn. Furthermore, the 35 U.S.C. 112(b) rejection of claim 20 has also been withdrawn.
Applicant's arguments filed 11/01/2020, see remarks pages 9-10, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive.
In response to the 35 U.S.C. 101 rejection of claims 1-20, applicant argues the following:
1.) independent claims 1, 10, and 19 are directed at creating a novel data type by manipulating floating point values and storing them in a data structure for the novel data type. While the data type involves floating point values, the creation of the data structure for the data type does not involve any mathematical concepts. In addition, storing floating point values in a novel data structure cannot be performed in the human mind (page 9 middle).
Response: Examiner respectfully disagrees. The creation for the data type involves mathematical relationships and calculations as described in paragraphs [0033-0038, and 0040-0042]. Additionally, the novelty of the mathematical algorithm is not a determining factor at all (MPEP 2106.04 I). Furthermore, examiner has not determined that the “storing” step is a mental process under Step 2A prong 1.
2.) the novel data type of the present application is more efficient (e.g., increased fidelity, decreased computing costs, etc.) and provides better accuracy compared to other data types as points to paragraph [0017] for the alleged improvements (page 9 bottom to page 10 top).
Response: Examiner respectfully disagrees. As discussed above, the creation of the data type involves mathematical relationships and calculations, therefore, the alleged improvements are a direct result and a natural consequence of the math. It is important to note, the judicial exception alone cannot provide the improvement (MPEP 2106.05(a)).
3.) the claim recites a particular machine or manufacture that is integral to the claim. Independent claims 1, 10, and 19 recite "providing the data structure as an input to a set of hardware components, the set of hardware components configured to perform a set of operations on the plurality of floating point values based on the data structure for the shared exponent floating point data type and generate an output based on the set of operations." This limitation is directed to hardware for processing the novel data type, which is integral for utilizing the novel data type (page 10 middle).
Response: Examiner respectfully disagrees. The claim does not recite a specific circuit with a particular structural configuration of the set of hardware components. In contrast, the set of hardware component was recited at a high-level of generality (i.e., as a generic computer component performing a set of operations on input data. Further, the set of operations are mathematical operations (paragraphs [0047-0048])) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182